DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/124,094 was filed on 12/16/2020, and claims foreign priority to IT102019000024292, filed 12/17/2019.

Election/Restrictions
Applicant's election without traverse of Group I, claims 1-11 in the reply filed on 02/28/2022 is acknowledged.  Applicant’s amendment dated 02/28/2022, in which claims 12-20 were canceled and claims 21-28 were added, has been entered.   Claims 1-11 and 21-28 are examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2020, 12/16/2020, 07/29/2021, 03/15/2022, and 05/12/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “die at a first leadframe structure at a first surface of a substrate of laser direct structuring (LDS) material and at least one second semiconductor die at a second leadframe structure at a second surface of the substrate of LDS material, the second surface of the substrate being opposite the first surface”; and “at least one electrically-conductive via providing at least a portion of an electrically-conductive formation between said at least one first semiconductor die and an electrical contact formation in said set of electrical contact formations at the surface of the package molding material opposite the substrate of LDS material” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEMICONDUCTOR PACKAGE HAVING VIAS AND PADS FORMED BY LASER.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first leadframe structure at a first surface of a substrate of laser direct structuring (LDS) material”.  It is unclear if object 16, e.g. figs 1 and 2, is the first leadframe structure, or is the substrate.  Leadframe is defined in applicant’s specification as “a metal frame which provides support for an integrated circuit chip or die” (para 0029 of instant applicant, published as US 20210183748 A1.)  The specification further defines 16, as the leadframe layer (para 0064.)  But 16 is formed of LDS material (polymer, para 0033), not metal (para 0109).  It is possible that 16 is the substrate of LDS material, but “substrate” is defined in applicant’s specification as a PCB attached to lands 26a, para 0055, not shown in figures.  “LDS material” is defined as being resins such as polymer resins (para 0033), but while PCBs may include polymer, it is unclear where the claimed arrangement could be found in the drawings.  It is further unclear if, e.g., 16a’ (die pads, para 0035) are the first leadframe structure, or if e.g. 16b’ (leads, para 0084, drawn as via tops in e.g. fig 2) are the leadframe structure, or both are the leadframe structure, in which case different numbers have been used to indicate the same claimed part.  Additionally, if either element is the leadframe structure, it is unclear how these elements could be a “metal frame which provides support”, as defined in applicant’s specification.  
Because it is unclear what a first leadframe structure includes or where it can be found in the drawings, and further unclear how the claimed leadframe is related to a “metal frame which provides support” as defined in applicant’s specification, a person having ordinary skill in the art at the time of the filing would not reasonably be apprised of the scope of the invention, and the “leadframe structure” and “substrate of LDS material” are indefinite.  For the purposes of examination and to further compact prosecution, “a first leadframe structure” will be read as “a die pad” (e.g. 16a’ of figs 1 and 2), and “substrate of LDS material” will be read as “a resin layer” (e.g. layer 16 of figs 1 and 2).
Claim 1 recites the limitation “at least one electrically-conductive via providing at least a portion of an electrically-conductive formation between said at least one first semiconductor die and an electrical contact formation in said set of electrical contact formations at the surface of the package molding material opposite the substrate of LDS material.”  The limitation is not understood.  An “electrically-conductive formation” is not numbered in the specification or drawings.  If the “electrically-conductive formation” is e.g. via 20 of fig 1 or 260 of fig 2, then it is unclear if “at least one electrically-conductive via” is the same or a different object from the “electrically-conductive formation”.  Wires 18’ are variously defined as wires or electrically-conductive formations, para 0036, para 0046, but a via is not a wire.  If the formation is 260 of fig 2 and the via is 20 of fig 1, then no figure appears to show both structures in the same embodiment.  If the via is element 26a of fig 1, then it is unclear what features are the “electrical contact formations”.     Because it is not clear which features applicant intends to claim or where the claimed element can be found in the drawings, a person having ordinary skill in the art at the time of the filing would not reasonably be appraised of the scope of the claim, and the limitation is indefinite.  For the purposes of examination and to further compact prosecution, the limitation will be read as “at least one electrically-conductive via, the via connecting said at least one first semiconductor die to an electrical contact formation of said set of electrical contact formations.” (e.g. the via 20 electrically connecting chip 12’ to one of the electrical contact formations 26a, as shown in applicant’s fig 1).
Claims 5-8 recite the limitation “the array of electrically conductive leads in said (first or second) leadframe structure.”  But the only “array of electrically-conductive leads” is in claim 4, in which the lead frame structure (die pad) includes a die pad configured for arranging thereon at least one semiconductor die (e.g. 12’ of fig 1) and an array of electrically conductive leads (e.g. wires 18’, which are the only electrically conductive leads which are on the die pad.)  Therefore the limitations “the array of electrically-conductive leads in said first leadframe structure”, “the array of electrically-conductive leads in said second leadframe structure”, and “array of electrically-conductive leads of the leadframe structure” of claims 5-8 lack antecedent basis.   
Claims 6, 7, and 9 recite the limitation “at least one electrically-conductive via”.  But there is already “at least one electrically-conductive via” in claim 1, from which these claims depend.  It is unclear if applicant intends to refer to the same or a different electrically-conductive via.  For the purposes of examination and to further compact prosecution, the limitations will be understood as the same via, e.g. 20 of fig 1.
Claim 8 recites the limitation " said one of said first leadframe structure".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “an electrically-conductive bonding pattern”.  The specification defines bonding pattern as including wires 18’, para 0134.  But the wires 18’ are the only “array of electrically-conductive leads” which are on (above) the die pad, as claimed in claim 4.  If the bonding pads are wires 18’ and the electrically-conductive leads are e.g. 16b’, then 16b’ are not on the die pad, as required by claim 4.  For the purposes of examination and to further compact prosecution, “bonding pattern” will be interpreted as “the array of electrically-conductive leads.”
Claims 21 and 26 recite “at a first surface of a substrate of the substrate”.  It is unclear how the substrate has a substrate, or where this second substrate can be found in the drawings.  For the purposes of examination and to further compact prosecution, the term “at a first surface of a substrate of the substrate” will be interpreted as referring to the bottom or top of element 16 of figs 1 and 2.
Claims 21 and 26 recite the limitations “a first leadframe” and “a second leadframe.”   Leadframe is defined in applicant’s specification as “a metal frame which provides support for an integrated circuit chip or die” (para 0029 and 0031 of instant applicant, published as US 20210183748 A1.)  The examiner notes that “leadframe” as claimed appears to refer to an unconnected assembly of die pads and terminals on one side of an interposer, contrary to both applicant’s definition of leadframe and the ordinary definition of leadframe.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  Therefore, the term “leadframe” in claims 21 and 26 is indefinite.  For the purposes of examination and to further compact prosecution, the term “leadframe” will be interpreted as being a discontinuous assortment of die pad and leads scattered on an interposer, rather than an actual leadframe.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of Ziglioli (U.S. Patent No. US 10468344 B2) in view of Karnezos (US 20060220210 A1). Although the claims at issue are not identical, they are not patentably distinct from each other as laid out in the table below.  

Present application
US 10468344 B2 Ziglioli, in view of Karnezos (US 20060220210 A1)
1. (Currently Amended) A method, comprising:
at least one second semiconductor die at a second leadframe structure at a second surface of the substrate of LDS material, the second surface of the substrate being opposite the first surface; 

molding package LDS material onto the second surface of the substrate of LDS material having the at least one second semiconductor die arranged at said second leadframe structure; 

forming in the package LDS material a set of electrical contact formations at a surface of the package molding material opposite the substrate of LDS material; 


and forming, by applying laser beam processing to the substrate of LDS material and the package LDS material, at least one electrically-conductive via providing at least a portion of an electrically-conductive formation between said at least one first semiconductor die and 


an electrical contact formation in said set of electrical contact formations at the surface of the package molding material opposite the substrate of LDS material.

arranging at least one first semiconductor die at a first leadframe structure at a first surface of a substrate of laser direct structuring (LDS) material
Claim 1: A method, comprising: 
molding a laser direct structuring (LDS) package molding material on a portion of a lead frame, 
Claim 6: mounting at least one semiconductor die to the die pad of the lead frame


Claim 1: molding a laser direct structuring (LDS) package molding material on a portion of a lead frame


Claim 1: the lead frame including a die pad and an array of electrically-conductive leads; and forming electrically-conductive lines on the LDS package molding material, 


Claim 1: wherein forming the electrically-conductive lines includes laser activating the LDS package molding material, the electrically-conductive lines extending between the die pad and the array of electrically-conductive leads, the electrically conductive lines being coupled to the electrically-conductive leads.

Claim 6: proximal ends of electrically-conductive lines formed on the LDS package molding material.


Ziglioli does not explicitly claim arranging at least one first semiconductor die at a first leadframe structure at a first surface of a substrate of laser direct structuring (LDS) material.  (Rather, the die of Ziglioli on the second surface of the leadframe.)  However, second dies on the same support member are very common.  For example, Karnezos (US 20060220210 A1) discloses arranging at least one first semiconductor die (top die) at a first leadframe structure (die pad) at a first surface of a substrate of laser direct structuring (LDS) material (polyimide 112, all figures).  A person having ordinary skill in the art at the time of filing could have formed the top die of Karnezos on the reverse side of the leadframe of Ziglioli, to achieve the predictable result of increasing the number of dies stacked in the same lateral area.  In the combination, each die would continue to perform the same as it does separately.  Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395




	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Karnezos (US 20060220210 A1), and further in view of Roh (US 9171739 B1).
Regarding claim 1, Karnezos discloses: A method (title), comprising: 
arranging at least one first semiconductor die (top dies, e.g. fig 19) at a first leadframe structure (top die pad, annotated fig 19) at a first surface (top surface) of a substrate of laser direct structuring (LDS) material (112, of polyimide, para 0066) and at least one second semiconductor die (114) at a second leadframe structure (die pad) at a second surface (lower surface) of the substrate of LDS material, the second surface of the substrate being opposite the first surface; 
molding package LDS material (207, of resin, para 0084; note applicant defines LDS material as epoxy or resin para 0033) onto the second surface of the substrate of LDS material having the at least one second semiconductor die arranged at said second leadframe structure; 
forming in the package LDS material a set of electrical contact formations (ECF, annotated fig 19) at a surface of the package molding material opposite the substrate of LDS material.
Karnezos does not expressly disclose forming, by applying laser beam processing to the substrate of LDS material and the package LDS material, at least one electrically-conductive via providing at least a portion of an electrically-conductive formation between said at least one first semiconductor die and an electrical contact formation in said set of electrical contact formations at the surface of the package molding material opposite the substrate of LDS material.  (Although Karnezos does disclose forming vias and traces in this location, connecting the ECF and the first die, e.g. wires 218, vias 122, bond sites in metal traces 121, etc.)
However, vias are often formed using lasers to drill or ablate via openings, to retexture surfaces, or to sinter conductive nanoparticles.  For example, Roh discloses use of a laser direct structuring technique to form both vias and conductive paths (col 6 ln 45-55).  In particular, Roh discloses applying laser beam processing to the substrate of LDS material (core material 202, which may be EMC or LDS, col 6 ln 45) and the package LDS material (LDS molding material 1303, fig 15), at least one electrically-conductive via (via 1506 in material 1302, fig 15) providing at least a portion of an electrically-conductive formation between said at least one first semiconductor die (102, fig 1) and an electrical contact formation in said set of electrical contact formations at the surface of the package molding material opposite the substrate of LDS material (lowermost via ends, fig 15).  A person having ordinary skill in the art at the time of filing could have substituted the technique of Roh to form the vias and conductive paths of Karnezos, in order to arrive at the predictable result of forming a suitable direct via through an interposer.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 2, Karnezos and Roh further disclose forming, by applying laser beam processing (LDS, claim 6) to the substrate of LDS material, the first leadframe structure (pads 3002 and 3102, fig 30-31, Roh)  at the first surface of the substrate of LDS material and the second leadframe structure (widened end of via 704 next to bump 3009, fig 30-31 Roh) at the second surface of the substrate of LDS material.  
Regarding claim 3, the combination of Karnezos and Roh further discloses forming, by applying laser beam processing to the package LDS material, said set of electrical contact formations at the surface of the package molding material opposite the substrate of LDS material (Roh col 6 ln 45-55; col 8 ln 65).  


    PNG
    media_image1.png
    480
    736
    media_image1.png
    Greyscale

Regarding claim 4, the combination of Karnezos and Roh further discloses forming, by applying laser beam processing to the substrate of LDS material, the first leadframe structure (upper die pad, Karnezos, formed by the method of Roh) and the second leadframe structure (lower die pad), each of the first or the second lead frame structure including a die pad configured for arranging thereon at least one semiconductor die and an array of electrically- conductive leads (respective dies and wires, Karnezos).  
Regarding claim 5, the combination of Karnezos and Roh  further discloses forming, by applying laser beam processing to the substrate of LDS material, the at least one electrically-conductive via through the substrate of LDS material (method of Roh), wherein the at least one electrically-conductive via through the substrate of LDS material electrically couples an electrically-conductive lead in the array of electrically-conductive leads in said first leadframe structure with an electrically-conductive lead in the array of electrically-conductive leads in said second leadframe structure (structure of Karnezos).  
Regarding claim 6, the combination of Karnezos and Roh further discloses forming, by applying laser beam processing to the package LDS material, at least one electrically-conductive via through the package LDS material (method of Roh), wherein the at least one electrically-conductive via through the package LDS material, electrically couples an electrically-conductive lead in the array of electrically-conductive leads in said second leadframe structure with an electrical contact formation in the set of electrical contact formations at a surface of the package molding material opposite the substrate of LDS material (structure of Karnezos). 
Regarding claim 7, the combination of Karnezos and Roh further discloses: forming, by applying laser beam processing to the substrate of LDS material and the package LDS material (method of Roh), at least one electrically-conductive via through the substrate of LDS material and the package LDS material, wherein the at least one electrically-conductive via through the substrate of LDS material and the package LDS material electrically couples an electrically-conductive lead in the array of electrically-conductive leads in said first leadframe structure with an electrical contact formation in the set of electrical contact formations at a surface of the package molding material opposite the substrate of LDS material (structure of Karnezos).   
Regarding claim 8, the combination of Karnezos and Roh further discloses: providing an electrically- conductive bonding pattern between at least one semiconductor die arranged at the die pad of one of said first leadframe structure and said second leadframe structure and an electrically- conductive lead in the array of electrically-conductive leads of the leadframe structure in said one of said first leadframe structure and said second leadframe structure (Karnezos fig 19).  
Regarding claim 9, the combination of Karnezos and Roh further discloses: forming, by applying laser beam processing to the package LDS material (method of Roh), at least one electrically-conductive via through the package LDS material, wherein the at least one electrically-conductive via through the package LDS material electrically couples said at least one second semiconductor die at the second leadframe structure at the second surface of the substrate of LDS material with an electrical contact formation in the set of electrical contact formations at the surface of the package molding material opposite the substrate of LDS material (Karnezos fig 19).  
Regarding claim 10, the combination of Karnezos and Roh further discloses: molding further package LDS material onto the first surface of the substrate of LDS material having the at least one first semiconductor die arranged at said first leadframe structure; forming, by applying laser beam processing to said further package LDS material, to the substrate of LDS material and to the package LDS material, at least one electrically-conductive formation electrically coupling said at least one first semiconductor die arranged at said first leadframe structure with one of: an electrical contact formation in the set of electrical contact formations at the surface of the package molding material opposite the substrate of LDS material,  (Karnezos fig 19, vias and traces) or a passive component embedded in the package LDS material, the passive component electrically coupled with the at least one second semiconductor die arranged at said second leadframe structure.   
Regarding claim 11, the combination of Karnezos and Roh further discloses metallizing (plating, Roh claim 6) at least a portion of the LDS material to which laser beam processing is applied.
Regarding claim 21, the combination of Karnezos and Roh further discloses a method, comprising: forming, by laser beam processing of a substrate of laser direct structuring (LDS) material, a first leadframe at a first surface of a substrate of the substrate and a second leadframe at a second surface of the substrate of LDS material, the second surface of the substrate being opposite the first surface; attaching a first semiconductor die to a first die pad of the first leadframe, the first leadframe including the first die pad and a first lead; attaching a second semiconductor die to a second die pad of the second leadframe, the second leadframe including the second die pad and a second lead; covering the second semiconductor die with package LDS material, the package LDS material contacting the second surface of the substrate of LDS material; and forming, by laser beam processing the package LDS material, a first electrically conductive pad at a surface of the package LDS material and a first electrically conductive via extending through the package LDS material from the first electrically conductive pad to the second lead of the second leadframe (fig 19 Karnezos, pads, vias, and traces formed by the methods of Roh).  
Regarding claim 22, the combination of Karnezos and Roh further discloses forming, by laser beam processing the substrate of LDS material and the package LDS material, a second electrically conductive pad at the surface of the package LDS material and a second electrically conductive via extending through the package LDS material and the substrate of LDS material from the second electrically conductive pad to the first lead of the first leadframe.  (fig 19 Karnezos, pads, vias, and traces formed by the methods of Roh).  
Regarding claim 23, the combination of Karnezos and Roh further discloses: covering the first semiconductor die with a molding compound (additional molding compound 17 or 117), the molding compound contacting the first surface of the substrate of LDS material.    
Regarding claim 24, the combination of Karnezos and Roh further discloses: the molding compound is formed of a different material than the substrate of LDS material (para 0071).  
Regarding claim 25, the combination of Karnezos and Roh further discloses: attaching the first semiconductor die to the first die pad with a first die attach film; and attaching the first semiconductor die to the second die pad with a second die attach film (conventional attachment adhesive, para 0071).  
Regarding claim 26, the combination of Karnezos and Roh further discloses: A method, comprising: forming, by laser beam processing of a substrate of laser direct structuring (LDS) material, a first leadframe at a first surface of a substrate of the substrate and a second leadframe at a second surface of the substrate of LDS material, the second surface of the substrate being opposite the first surface; attaching a first semiconductor die to a first die pad of the first leadframe, the first leadframe including the first die pad and a first lead; attaching a second semiconductor die to a second die pad of the second leadframe, the second leadframe including the second die pad and a second lead; forming a first wire bond electrically coupling the first semiconductor die to the first lead; forming a second wire bond electrically coupling the second semiconductor die to the second lead; covering the second semiconductor die with package LDS material, the package LDS material contacting the second surface of the substrate of LDS material; and forming, by laser beam processing the package LDS material, a first electrically conductive pad at a surface of the package LDS material and a first electrically conductive via extending through the package LDS material from the first electrically conductive pad to the second lead of the second leadframe (fig 19 Karnezos, pads, vias, and traces formed by the methods of Roh).  
Regarding claim 27, the combination of Karnezos and Roh further discloses: forming, by laser beam processing the substrate of LDS material and the package LDS material, a second electrically conductive pad at the surface of the package LDS material and a second electrically conductive via extending through the package LDS material and the substrate   of LDS material from the second electrically conductive pad to the first lead of the first leadframe.  (fig 19 Karnezos, pads, vias, and traces formed by the methods of Roh).  
Regarding claim 28, the combination of Karnezos and Roh further discloses: covering the first semiconductor die with a molding compound, the molding compound contacting the first surface of the substrate of LDS material.  (additional molding compound 17 or 117, Karnezos)

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Camacho US 8722457 B2 discloses stacked arrangements of dies on and around interposers having polymer layers (figs, throughout). 
	Kawai US 8686300 B2 discloses methods of using lasers to form vias, followed by metallization by plating (col 6 ln 9-23).
 	Jiang US 20100320585 A1 discloses stacked chip arrangements with active side traces and connecting vias in molding material, e.g. fig 3.
	Malado US 20170092571 A1 discloses laser activation (ablation) to form electrical contact formations (para 0022, 0026)
	Peloza US 20100243844 A1 discloses the use of materials plateable after excitation by a laser to form support materials for semiconductor dies, para 0037, 0050-0052, etc.
	Fidler US 20130329021 A1 discloses use of a laser direct structuring technique to form both vias and conductive paths (para 0111)
	Igarashi (US 20040006869 A1) discloses forming, by applying laser beam processing (laser etching, abstract) to the substrate of LDS material (resin film), the first leadframe structure (die pads, abstract.)  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817
	
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817